VIDEO TRAX, INC., a Florida Corporation, on behalf of itself and all other persons and entities similarly
situated, Plaintiff-Appellant,

                                                       v.

        NATIONSBANK, N.A. (SOUTH), a National Banking Association, Defendant-Appellee.
                                                 No. 99-4007.

                                       United States Court of Appeals,

                                               Eleventh Circuit.
                                               March 14, 2000.

Appeal from the United States District Court for the Southern District of Florida (No. 97-01586-CV-ASG);
Alan S. Gold, Judge.
Before TJOFLAT, Circuit Judge, FAY, Senior Circuit Judge, and HANCOCK*, Senior District Judge.
        PER CURIAM:

        The facts and procedural history of this case are set out in the district court's opinion reported at 33

F.Supp.2d 1041 (S.D.Fla.1998). For the reasons stated by the district court, id. at 1047-55 (part III.A. through

III.C.), we find that the fees at issue do not constitute "interest" for purposes of the usury provisions of the
National Bank Act, 12 U.S.C. §§ 85-86 (1994). Accordingly, the judgment of the court is
        AFFIRMED.




   *
    Honorable James H. Hancock, Senior District Judge for the Northern District of Alabama, sitting by
designation.